UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2014 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Cidade de Deus, Osasco, SP, December 22, 2014 Securities and Exchange Commission Office of International Corporate Finance Division of Corporate Finance Washington, DC MATERIAL FACT Banco Bradesco S.A.’s Board of Directors, in a meeting held today, resolved to approve the Board of Executive Officer’s proposal, registered in the Special Meeting of the Board of Executive Officers #1,917, as of December 8, 2014, for the payment to the company’s shareholders of complementary interest on shareholders’ equity in the amount of R$2,600,300,000.00, in which R$0.590325800 per common share and R$0.649358380 per preferred share . Shall be benefited the shareholders registered in the Company’s books on this date (December 22, 2014 – statement date), so that the Company’s shares will be traded “ex-right” on complementary interest from December 23, 2014 on. The payment will be made on March 6, 2015 in the net amount of R$0.501776930 per common share and R$0.551954623 per preferred share , already net of Withholding Income Tax of 15% (fifteen percent), except for corporate shareholders who are exempt from the referred tax. Complementary Interest: 1. represent, approximately, 31.4 times the amount of the interest on shareholders’ equity paid monthly; and 2. will be computed, net of Withholding Income Tax, in the calculation of mandatory dividends of the fiscal year, as provided in the bylaws. The referred interest related to the shares in custody of BM&FBOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros (Securities, Commodities and Future Exchange) will be paid to the referred BM&FBOVESPA, which will pay to the titleholders of the shares by means of the custody agents. Following, there is a demonstrative of the paid and to be paid amounts related to 2014: In R$ Monthly interest on shareholders’ equity paid from February to December/2014 911,819,145.96 Intermediary dividends paid of the 1 st semester 828,998,565.07 Subtotal – paid amounts Interest on shareholders’ equity related to the month of December/2014 to be paid on January 2, 2015 82,888,459.29 Complementary interest on shareholders’ equity to be paid on March 6, 2015 2,600,300,000.00 Total Per share in R$ Type Monthly interest on shareholders’ equity Intermediary dividends of the 1 st semester Complementary interest Total Common 0.225815904 0.188201395 0.590325800 1.004343099 Preferred 0.248397492 0.207021535 0.64935 1.104777407 The Company will be able, based in the result to be appreciated in the closure of the fiscal year of 2014, to distribute new interest and/or dividends to shareholders. Cordially, Banco Bradesco S.A. Moacir Nachbar Junior Adjunct Executive Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: December 23, 2014 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
